Citation Nr: 0104364	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  97-29 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from September 1994 to 
November 1995.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating action in which the 
RO denied service connection for an acquired psychiatric 
disorder.  The veteran requested a hearing at the RO, but did 
not appear at the scheduled hearing in October 1997.  

This case was remanded by the Board for further development 
in April 1999 and was again remanded by the Board in October 
1999.  It is before the Board for further appellate 
consideration at this time.


FINDINGS OF FACT

1. During service the veteran was diagnosed as having a 
personality disorder and a post-traumatic stress disorder 
(PTSD) due to preservice stressors.  

2. On the veteran's most recent VA psychiatric disorder in 
May 1999 he was diagnosed as having a personality 
disorder; no acquired psychiatric disorder was diagnosed.  

3. The veteran does not have an acquired psychiatric disorder 
which was demonstrated during service or which is 
otherwise related to service.  


CONCLUSIONS OF LAW

1. A personality disorder is not a disease or injury for 
which service connection may be granted.  38 C.F.R. 
§ 3.303(c) (2000).  

2. An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background  

On the veteran's January 1994 examination prior to service 
enlistment, his psychiatric evaluation was normal.  No 
history of psychiatric symptoms or treatment was reported.  
Review of the service medical records reveals that the 
veteran was seen on July 24, 1995 after complaining of stress 
and problems with his roommate.  A history of suicidal 
ideation was reported, but the veteran denied present 
suicidal ideation.  Recorded clinical data documented a 
history of a preservice suicidal gesture when he took an 
overdose of pills.  When seen on July 25, 1995, the veteran 
indicated that he needed help getting over the death of his 
mother and dealing with mood swings.  A history of depression 
and sleeping difficulties for the previous six months was 
reported, as was a history of mood swings and feelings of 
helplessness and hopelessness.  Clinical data recorded at the 
time of treatment also described a history of several 
suicidal gestures between the 16 and 18 years of age.  The 
veteran also reported that he had held a knife to his throat 
four days prior to treatment, but he was stopped by his 
girlfriend.  It was reported that each of these incidents was 
related to feelings that he had in regard to his mother.  The 
veteran indicated that he had seen a doctor for one and a 
half years after his mother's death.  

On a subsequent psychiatric evaluation during service, the 
veteran was noted to have had symptoms consistent with PTSD 
ever since the age of sixteen.  These symptoms included 
intrusive recollections of emotional, physical, and sexual 
abuse, flashbacks of his abusive childhood, avoidance of 
stimuli, and an exaggerated startle response.  The veteran 
also exhibited characteristics consistent with a severe 
personality disorder.  He was noted to have borderline 
personality traits including recurrent suicidal ideation, 
suicide gestures and attempts, self-mutilation, affective 
instability, inappropriate and intense anger, and difficulty 
controlling anger.  Severe avoidant personality traits were 
also shown in the context of hypersensitivity to rejection by 
others and resulting isolation from peer group and others.  

The veteran was diagnosed with PTSD (Axis I), with a severe 
personality disorder, not otherwise specified, with 
borderline and avoidant traits (Axis II).  The examining 
physician concluded that the veteran had a long-standing 
personality disorder, which rendered him unsuitable for 
continued military service.  The veteran was recommended for 
administrative separation.  On September 28, 1995, the 
veteran was seen by the division psychiatrist, at the request 
of command, for a further psychiatric evaluation and a second 
opinion regarding his mental status.  Following a review of 
the veteran's service record, health record, and statement's 
from the veteran's superiors, the division psychiatrist 
indicated that he concurred with the original assessment of 
the veteran.  Specifically, he found the veteran to have a 
severe personality disorder and concluded that he should be 
administratively separated from service.  On the veteran's 
October 1995 examination prior to service separation, no 
history or diagnosis of a psychiatric disorder was noted.  

On a VA psychiatric examination in November 1996, the veteran 
reported that he was mistreated, rejected and ridiculed while 
in service.  He blamed the stress of being in the military on 
those people who abused him.  He reported having no friends 
in service.  He denied any psychiatric treatment after his 
discharge from service.  The veteran reported that his first 
contact with mental health professionals occurred when he was 
in grade school because of failing grades, lack of 
concentration, and behavioral problems.  At that time, he was 
ultimately diagnosed as having attention deficit 
hyperactivity disorder (ADHD).  It was also reported that, at 
the age of 16, he was seen by a mental health professional to 
try and deal with the death of his mother.  Following the 
examination, the diagnostic impressions on Axis I was mild to 
moderate chronic dysthymic disorder, secondary to a 
personality disorder and ADHD.  A very severe chronic mixed 
personality, with borderline, avoidant and paranoid aspects 
was diagnosed on Axis II.  The examiner concluded that the 
veteran has had severe psychological problems dating back to 
childhood.  He also indicated that the veteran's personality 
disorder is pervasive and had been influencing his 
interactions with the world long before he entered the 
military.  The diagnoses were a dysthymic disorder, ADHD, and 
a severe personality disorder.  

Pursuant to the Board's April 1999 remand, the veteran was 
afforded another VA psychiatric examination in May 1999.  At 
that time the examiner reviewed the veteran's claims file.  
On mental status evaluation, the veteran was alert and 
oriented.  His speech was coherent and relevant, but slightly 
underproductive.  His affect was blunted and his mood 
dysphoric, but he occasionally became more animated and 
expressed anger and frustration about his mistreatment in 
childhood and in the military.  There was no indication of 
any psychotic thought disturbance, hallucinations, or 
delusions.  The veteran denied current suicidal ideation or 
plans.  There was a noticeable lack of affective connection 
between the veteran's description of past injurious behavior 
and his current affect and mood when describing same.  The 
veteran was said to chronic difficulty dealing with his 
feelings and tended to blame others for his behavior rather 
than taking responsibility for consequences.  He also 
appeared to have intense emotional reactions and attachments 
to others that were of short duration and lacked any real 
emotional commitment or depth.  The veteran had difficulty 
with impulsivity and his insight and judgment were considered 
to be impaired.  No diagnosis was rendered on Axis I and a 
borderline personality disorder was diagnosed on Axis II.  
The examiner noted that the veteran had been diagnosed as 
having a dysthymic disorder secondary to a personality 
disorder following the VA examination of November 1996 and 
opined that there was insufficient evidence to justify a 
diagnosis of dysthymic disorder, whether secondary to a 
personality disorder or otherwise.  The examiner also stated 
that there was no evidence to substantiate a current 
diagnosis of a neurosis.  It was said that there was no 
indication of an acquired psychiatric disorder (neurosis) 
during service or of any such disorder which was related to 
service.  The veteran's adjustment problems during service 
were a function of a borderline personality disorder.  

Pursuant to the Board's October 1999 remand, the RO sent the 
veteran a letter in November 2000 in which he was requested 
to provide information regarding his psychiatric treatment 
prior to service.  The veteran did not respond to this 
letter.  


II. Legal Analysis  

Service connection may be granted for an acquired psychiatric 
disorder if such disability was either incurred or aggravated 
during wartime service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2000).  A veteran is presumed to be in sound 
condition except for defects noted when examined and accepted 
for service.  Clear and unmistakable evidence that the 
disability manifested during service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991 & Supp. 2000).  A personality disorder is not a 
disability for which service connection may be granted.  
38 C.F.R. § 3.303(c) (2000).  

The service medical records show that no psychiatric 
abnormalities were noted on the veteran's examination prior 
to entrance onto active duty.  During service, however, the 
veteran received treatment and several evaluations for 
psychiatric symptomatology, and the reported diagnoses 
included PTSD due to experiences the veteran had prior to 
service, and a personality disorder.  The veteran was 
discharged from service due to his psychiatric 
symptomatology.  

In view of the absence of a diagnosis of an acquired 
psychiatric disorder on the service enlistment examination, 
and the diagnosis of PTSD during service, the Board has twice 
remanded this case for preservice clinical records of 
treatment for acquired psychiatric pathology, as well as a 
medical opinion as to whether an acquired psychiatric 
disorder clearly and unmistakably preexisted service.  As 
regarded any existing acquired psychiatric disorder, the 
presumption of soundness at enlistment applied in this case.  

The veteran has not provided information which would allow 
the Board to obtain any existing preservice medical records.  
The next line of inquiry is whether any current acquired 
psychiatric disorder developed during service or is otherwise 
related to service.  The reports of the veteran's post 
service VA examinations in November 1996 and May 1999 have 
not confirmed the inservice diagnosis of PTSD, which was the 
only acquired psychiatric disorder diagnosed during service.  
In fact the examiner at the veteran's November 1996 
examination diagnosed a dysthymic disorder and ADHD, and a 
personality disorder.  He indicated that he found no evidence 
of the existence of PTSD.  The examiner at the time of the 
May 1999 VA psychiatric examination stated, essentially, that 
there was no indication of any acquired psychiatric disorder 
during service or of any current acquired disorder which was 
related to service.  He also specifically stated that the 
veteran did not have symptoms compatible with a dysthymic 
disorder.  The sole psychiatric disorder diagnosed on the May 
1999 VA psychiatric examination was a borderline personality 
disorder.  This examination report was exceptionally 
comprehensive and responded specifically to the Board's 
questions in the earlier remands.  

A personality disorder is not a disease or injury for which 
service connection may be granted.  See 38 C.F.R. § 3.303 
(c).  In the absence of the current existence of an acquired 
psychiatric disorder and given the opinions expressed by the 
examiner on the May 1999 VA examination, a proper basis is 
not afforded for concluding that an acquired psychiatric 
disorder developed during service, or is otherwise related to 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2000).  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.  





		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

